Citation Nr: 9916574	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  96-13 753 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for arthritis.

2.  Entitlement to service connection for a right eye 
condition.

3.  Entitlement to special monthly pension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
January 1954.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 1995 rating decision of the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to service 
connection for arthritis and for a right eye condition.  This 
appeal also arises from a January 1998 rating decision which 
denied entitlement to special monthly pension.

The veteran's claims of entitlement to service connection for 
arthritis and a right eye condition are addressed in the 
remand attached to this decision.


FINDING OF FACT

1.  The evidence of record does not show that the veteran has 
corrected visual acuity of 5/200 or less in both eyes or 
concentric contraction of the visual field to 5 degrees or 
less; is a patient at a nursing home because of mental or 
physical incapacity; is unable to dress or undress himself, 
or to keep himself ordinarily clean and presentable; has a 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid; is unable to feed 
himself through loss of coordination of upper extremities or 
through extreme weakness; is unable to attend to the wants of 
nature; has incapacity, physical or mental, which requires 
care or assistance on a regular basis to protect him from 
hazards or dangers incident to his daily environment; or is 
bedridden.

2.  The evidence does not show that the veteran has a single 
disability rated as 100 percent permanently disabling, nor 
does the evidence show that the veteran is substantially 
confined to his dwelling and the immediate premises.


CONCLUSION OF LAW

The criteria for entitlement to special monthly pension are 
not met.  38 U.S.C.A. §§ 1521, 5107 (West 1991); 38 C.F.R. 
§ 3.351, 3.352 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is so helpless as to be in need 
of the aid and attendance of another person or that he is 
housebound, and that special monthly pension is warranted.  
After a review of the record, the Board finds that the 
veteran's contentions are not supported by the evidence, and 
his claim is denied.

The veteran has established entitlement to a nonservice-
connected pension by means of a May 1993 rating decision.  
Entitlement to special monthly pension was denied by means of 
a January 1998 rating decision, which is the subject of this 
appeal.

Increased pension may be paid to a veteran by reason of the 
need for aid and attendance or by reason of being housebound.  
The veteran will be considered to be in need of regular aid 
and attendance if he is blind or nearly so blind as to have 
corrected visual acuity of 5/200 or less in both eyes or 
concentric contraction of the visual fields to 5 degrees or 
less, is a patient in a nursing home because of mental or 
physical incapacity, or establishes a factual need for aid 
and attendance pursuant to the criteria found in § 3.352(a).  
38 C.F.R. § 3.351 (1998).

The following will be accorded consideration in determining 
the need for regular aid and attendance: inability of 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable, frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his or her daily environment.  "Bedridden" will be a proper 
basis for the determination, where "bedridden" will be that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his or her condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the veteran is 
so helpless, as to be in need of regular aid and attendance 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him or her to be in bed.  
They must be based on the actual requirement of personal 
assistance from others.  38 C.F.R. § 3.352(a) (1998).

In addition, a veteran may receive an increased special 
monthly pension where, in addition to having a single 
permanent disability rated 100 percent, he has additional 
disability or disabilities ratable at 60 percent or more, 
separate and distinct from the permanent disability rated as 
100 percent and involving different anatomical segments or 
bodily systems, or is "permanently housebound" which 
requirement is met when the veteran is substantially confined 
to his dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical area, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue through his lifetime.  
38 C.F.R. § 3.351 (1998).

A September 1997 VA aid and attendance/housebound examination 
notes that the veteran was 67 years old.  The veteran stated 
that he did not suffer from a sinusitis although he stated 
that he frequently developed left lateral neck pain when he 
turned his head downward, after which he had to move his head 
laterally to both sides until the pain subsided.  The veteran 
claimed to suffer from generalized joint pains, which he said 
occurred chiefly over the elbows, ankles, and knees, but 
particularly the left knee.  He took Motrin with only 
transient relief.  The veteran gave a history of 
hypertension.  He had taken medication but did no longer.  
The veteran came to the examination by himself.  He was not 
hospitalized, nor was he blind.  The veteran was well-
nourished and well-developed.  His posture was erect.  His 
gait was normal.  There were no restrictions of the upper 
extremities.  The veteran was able to carry out activities of 
daily living as well as to attend by himself to the needs of 
nature.  The veteran was able to walk well which he was able 
to do with adequate propulsion and balance, without deficit 
in weightbearing.  There were no limitations of motion of the 
spine, trunk, or neck, or deformities of the spine.  The 
examiner noted that the veteran was able to carry out 
activities of daily living, as well as to attend to the needs 
of nature by himself.  He was able to travel away out of his 
home for whatever purpose, usually to go to the barbershop, 
supermarket, church, or post office.  On a typical day, the 
veteran would rise at 7:00 a.m. or 8:00 a.m.  He would then 
walk to the bathroom for the needs of nature and to wash his 
face, brush his teeth, and shave.  After getting dressed, he 
had breakfast at the table, fixed by himself.  He afterwards 
might read the newspaper or professionally related books.  He 
had lunch at midday, also fixed by himself.  After lunch, he 
would keep reading his books on banking and real estate.  He 
would later bathe around 7:00 p.m.  He had no dinner, only a 
cup of coffee.  He went to sleep after bathing.  The veteran 
was able to walk without the assistance of another person for 
approximately one kilometer, but did so at a normal pace with 
frequent rest stops.  The veteran used no mechanical aid for 
ambulation.  The veteran could leave the home premises at 
will for whatever purpose but usually stayed at home.  The 
veteran was capable of managing his benefit payments.   The 
examiner diagnosed degenerative joint disease, arterial 
hypertension, and torticollis (by history).

A September 1997 VA mental disorders examination notes that 
the veteran was receiving no active psychiatric treatment.  
He was unemployed since 1992.  He used to work at a financial 
institution.  He lived alone.  He received Social Security 
and VA pension benefits.  The veteran reported that he was 
unable to work due to arthritis, which he felt began in 
service in Germany.  The veteran was clean, and adequately 
dressed and groomed.  He was alert and oriented times three.  
His mood was slightly anxious.  His affect was constricted.  
His attention was good.  His concentration was good.  His 
memory was good.  His speech was clear and coherent.  He was 
not hallucinating.  He was not suicidal or homicidal.  His 
insight and judgment were fair.  He exhibited good impulse 
control.  The veteran was considered competent to handle 
funds.  The examiner diagnosed anxiety disorder, not 
otherwise specified.  The examiner provided a global 
assessment of functioning of 65.

A February 1998 VA cold injury protocol examination notes 
that the veteran had bilateral knee genu valgus deformity and 
bilateral hammer toe deformity.  He had a complete range of 
motion in all joints of the arms and legs.  An arthritic bone 
survey found degenerative joint disease of the lumbar spine, 
shoulders, and hands.

The Board finds that the veteran does not meet the criteria 
for entitlement to special monthly pension.  The evidence of 
record does not show that the veteran has corrected visual 
acuity of 5/200 or less in both eyes or concentric 
contraction of the visual field to 5 degrees or less; is a 
patient at a nursing home because of mental or physical 
incapacity; is unable to dress or undress himself, or to keep 
himself ordinarily clean and presentable; has a frequent need 
of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid; is unable to feed himself through 
loss of coordination of upper extremities or through extreme 
weakness; is unable to attend to the wants of nature; has 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect him from hazards or 
dangers incident to his daily environment; or is bedridden.  
In fact, the evidence shows that the veteran is able to 
attend to the needs of nature, dress himself, prepare food, 
feed himself, and keep himself clean and presentable.  The 
evidence does not show that he uses any prosthetic or 
orthopedic appliances or that his vision is impaired.  The 
evidence does not show that he requires care to protect him 
from the hazards and dangers of his daily environment.  
Furthermore, the evidence shows that the veteran leaves the 
house at will for any purpose, and is not bedridden.  
Therefore, the Board finds that the evidence does not show 
that the veteran meets the criteria for entitlement to 
special monthly pension by reason of the need for aid and 
attendance, nor is he shown to be in actual need of aid and 
attendance.

In addition, in evaluating whether the veteran is housebound, 
the Board finds that the evidence does not show that the 
veteran is substantially confined to his dwelling and the 
immediate premises.  The evidence shows that he is able to 
leave the house at will for any purpose.

The Board notes that the veteran could qualify for special 
monthly pension if he had one disability ratable as 100 
percent, and separate disability ratable as 60 percent.  
However, the Board notes that the evidence does not show that 
the veteran has any disability which, by itself, could be 
rated as 100 percent disabling.  The veteran has degenerative 
arthritis of multiple joints, with X-ray evidence thereof.  
However, the evidence shows that he does not have any 
limitation of motion of those joints.  Therefore, the 
veteran's arthritis could at most be rated as 20 percent 
disabling due to X-ray evidence of two or more major joints 
or minor joint groups, with occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(1998).  The evidence also shows that the veteran has 
hypertension.  However, the September 1997 VA examination 
recorded blood pressures of 136/98, 140/98, and 140/100.  
Therefore, the veteran's hypertension would, at the most, 
warrant a rating of 10 percent, for diastolic pressures 
predominantly 100 or more, or a history of diastolic 
pressures of 100 or more, with medication required for 
control.  38 C.F.R. § 4.104, Diagnostic Code 7101 (1998).  
The Board notes that the evidence shows that the veteran does 
not currently take medication to control his blood pressure 
although he has used medication in the past.  Therefore, 
those disabilities do not warrant a nonservice-connected 
disability rating of 100 percent.

The evidence also shows that the veteran has a mental 
disorder, which has been variously diagnosed as major 
depression, an adjustment disorder, and an anxiety disorder.  
However, the September 1997 VA mental disorders examination 
did not reveal psychiatric symptomatology sufficient to 
warrant a 100 percent rating.  A 100 percent rating for a 
mental disorder would require that the evidence show total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  However, the 
September 1997 VA mental disorders examination found that the 
veteran's memory was good.  He was not hallucinating, nor was 
he suicidal or homicidal.  He was oriented in all three 
spheres.  There is no evidence which shows grossly 
inappropriate behavior or gross impairment of thought 
processes or communication.  The veteran's speech was clear 
and coherent.  Furthermore, he was clean, and adequately 
dressed and groomed.  Therefore, the Board finds that the 
veteran's mental disorder does not meet the criteria to be 
rated as 100 percent disabling.

Therefore, the Board finds that the veteran does not have a 
single permanent disability rated 100 percent, nor does he 
have additional disability or disabilities ratable at 60 
percent or more, separate and distinct from any permanent 
disability rated as 100 percent and involving different 
anatomical segments or bodily systems.  Therefore, as the 
evidence does not show that the veteran is housebound, the 
Board finds that he does not meet the criteria for the 
payment of special monthly pension by reason of being 
housebound.

Accordingly, the Board finds that the criteria for 
entitlement to special monthly pension are not met, and the 
veteran's claim therefor is denied.  38 U.S.C.A. §§ 1521, 
5107 (West 1991); 38 C.F.R. § 3.351, 3.352 (1998).



ORDER

Entitlement to special monthly pension is denied.


REMAND

The United States Court of Appeals for Veterans Claims has 
held that VA has a duty to assist veterans in the development 
of facts pertinent to their claims, under 38 U.S.C.A. 
§ 5107(a) (West 1991) and 38 C.F.R. § 3.103(a) (1998), which 
requires that VA accomplish additional development of the 
evidence if the record currently before it is inadequate.  
Littke v. Derwinski, 1 Vet.App. 90 (1990).

The Board notes that the veteran's service has not been 
properly verified by the National Personnel Records Center.  
Furthermore, although a request was made to obtain his 
service medical records, a reply was received stating that 
the records were being used to reply to another request.  The 
response indicated that another request should be made in 60 
days.  It does not appear that another request was made to 
obtain the service medical records, nor does it appear that 
any attempt was made to reconstruct the veteran's record.  If 
such attempts have been made, they have not been adequately 
documented in the veteran's claims folder.  The Board feels 
that an additional attempt should be made to obtain the 
veteran's service medical and personnel records or to 
reconstruct them if they are unavailable.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should attempt to verify, 
through official channels, the veteran's 
period of military service and the places 
he was stationed while in service.

2.  The RO should contact the National 
Personnel Records Center and request the 
veteran's service medical and personnel 
records.  The National Personnel Records 
Center should be asked to specifically 
state whether the veteran's service 
medical and personnel records are 
available or unavailable.  If the 
veteran's service medical records are 
unavailable, the National Personnel 
Records Center should be asked to 
reconstruct the veteran's service medical 
and personnel records to the extent 
feasible.

3.  Following completion of the 
foregoing, the RO should review the 
issues on appeal.  If the decision 
remains adverse to the veteran, in whole 
or in part, he and his representative 
should be furnished a supplemental 
statement of the case and afforded the 
applicable period of time within which to 
respond.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.  The veteran is hereby informed that failure 
to cooperate with any requested development may have an 
adverse effect upon his claim.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 

